In the United States Court of Federal Claims
                                   Nos. 22-185C
                              (Filed: March 31, 2022)
                             NOT FOR PUBLICATION

***************************************
NAVTEJ SINGH,                         *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                        ORDER
      Mr. Navtej Singh, proceeding pro se, filed this civil action against the United
States of America. To proceed with a civil action in this Court, a plaintiff must either
pay $402.00 in fees—a $350.00 filing fee plus a $52.00 administrative fee—or request
authorization to proceed without prepayment of fees by submitting a signed
application to proceed in forma pauperis (“IFP”). See 28 U.S.C. §§ 1914, 1915.
       Mr. Singh submitted his complaint without the filing fees or a completed IFP
application. In an order dated February 24, 2022, this Court ordered Mr. Singh to
either pay the $402.00 in required fees or submit an IFP application within thirty
days. See Order (ECF 6). To date, Mr. Singh has failed to comply with this Court’s
previous order.
       This Court may dismiss a case for failure to prosecute when the plaintiff “fails
… to comply with these rules or a court order.” RCFC 41(b). Here, Plaintiff’s failure
to comply with an order directing him to pay the filing fee or establish grounds for
proceeding in forma pauperis justifies dismissal. See, e.g., Bryant v. United States,
618 F. App’x 683, 686 (Fed. Cir. 2015) (“If a party fails to pay the requisite filing fee,
despite adequate notice and ample opportunity to do so, the Claims Court acts within
its discretion when it dismisses the action.”). As a result, this action is dismissed
without prejudice for failure to prosecute under Rule 41 of the Rules of the United
States Court of Federal Claims.
The Clerk of the Court is directed to enter judgment accordingly.



IT IS SO ORDERED.
                                       s/ Stephen S. Schwartz
                                       STEPHEN S. SCHWARTZ
                                       Judge




                                 -2-